IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LAURA ELIZABETH                        NOT FINAL UNTIL TIME EXPIRES TO
WALKER, FORMER WIFE,                   FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,
                                       CASE NO. 1D16-3850
v.

KIRK THOMAS BOOTH,
FORMER HUSBAND,

      Appellee.


_____________________________/

Opinion filed May 3, 2017.

An appeal from the Circuit Court for Alachua County.
James P. Nilon, Judge.

William H. McDonald, III, Ocala, for Appellant.

Kirk Thomas Booth, pro se, Appellee.




PER CURIAM.

      AFFIRMED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.